UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               Argued June 13, 2006
                               Decided July 11, 2006

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

No. 05-3301

ANTHONY AKAWARANDU                              Petition for Review of an Order of the
JOHNSON,                                        Board of Immigration Appeals
    Petitioner,
                                                No. A79-787-961
      v.

ALBERTO R. GONZALES,
    Respondent.


                                     ORDER

       Anthony Akawarandu Johnson applied for asylum claiming that he cannot
return to his native Nigeria because his Catholic faith puts him at odds with militant
Muslims in the north part of the country and with a secret “occult society” that is
trying to recruit him in the south. The Immigration Judge (“IJ”) found him not
credible and denied his application, and the Board of Immigration Appeals (“BIA”)
affirmed. For the reasons set forth in the following order, we deny the petition for
review.
No. 05-3301                                                                    Page 2

                                          I

                                  BACKGROUND

       Mr. Johnson was caught entering the United States on foot at San Ysidro,
California, in May 2002. Initially, he claimed to be a citizen of the United States
and presented what appeared to be a California driver’s license. Eventually, he
admitted that he was from Nigeria. Mr. Johnson then was turned over to
enforcement officers, who elicited a sworn statement that differs significantly from
the story he would later tell the IJ. At the border, Mr. Johnson said that he went to
the United Kingdom as a student in 1988 but made his way to the United States in
1990 and had been living here illegally ever since. He said that he was residing in
Los Angeles, and just visiting Tijuana. Mr. Johnson was warned that this interview
might be his one chance to express any fear or concern about being removed from
the United States, and he was told that, if he lied, he could be barred from receiving
immigration benefits. Nevertheless, he told the interviewers that he did not believe
he would be harmed if he returned to Nigeria. Mr. Johnson made no allusion to his
father or brother’s having been killed in a Muslim uprising. Nor did he mention his
fear of reprisal for defying a secret society. Mr. Johnson, who speaks English
fluently, initialed every page of his statement.

       Despite this statement, Mr. Johnson was not turned away at the border. The
following month, an immigration officer decided that he had a credible fear of
returning to Nigeria. The IJ found this determination “incongruous” and asked the
government’s counsel to explain it, but counsel could say only that the referral
process is “not always the most accurate.” A.R. at 67-69. The administrative record
includes the transcript of what may have been Mr. Johnson’s credible-fear
interview. The IJ observed that this document “would establish further
inconsistencies” in Mr. Johnson’s story, but elected to ignore it in evaluating Mr.
Johnson’s credibility largely because the transcript is undated and does not identify
either the interviewer or Mr. Johnson by name. Id. We likewise have disregarded
the transcript. As far as this record shows, Mr. Johnson’s account of his past as told
in his appellate brief first emerged in January 2003 when he filed his asylum
application with the help of his current counsel. The details that follow are derived
from his asylum application and from his testimony before the IJ.


A. Facts

      The story underlying Mr. Johnson’s asylum claim begins in 1991 when,
according to his statement at San Ysidro, he already was living in the United
States. Mr. Johnson related that he resided in Jos, a city in central Nigeria
inhabited by both Muslims and Christians. In August 1991, according to Mr.
No. 05-3301                                                                   Page 3

Johnson, a proposal to introduce Shari’a law sparked violence between Christians
and Muslims. Mr. Johnson’s father was targeted because he was well known as a
leader of a Catholic religious society. Mr. Johnson testified that Muslims beat his
father and burned his house, killing both his father and one of Mr. Johnson’s
brothers. Mr. Johnson said that he was not at home at the time, and then gave
three different answers when the IJ wanted to know how he knew the attackers
were Muslims. Mr. Johnson initially said he knew because the attack happened at
a time of “religious crisis.” Id. at 147. Then, when pressed to elaborate, he added
that he arrived in time to see Muslims, whom he identified by their turbans, fleeing
his father’s house. He also said he heard from bystanders what had happened.
Later, under cross-examination, he claimed that he actually saw a Muslim start the
fire.

       Mr. Johnson recounted that, after this attack, he and his family tried to bury
his father in Umuahia, the city in southeastern Nigeria where his father was born.
However, they met with interference from a local cult called “Mboko,” whose
members resented that Mr. Johnson’s father had left the village and flouted the
requirement that every first-born male in the community join the cult. Mr. Johnson
obtained police protection and succeeded in burying his father, but the Mboko cult
then shifted its attention to him. Eight to ten elders came to his house one morning
and insisted that he join in place of his father. Mr. Johnson was unwilling to join,
he said, because the initiation rite of sacrificing the heart of a newborn baby
offended his Christian beliefs, and he feared being castrated if he refused to comply
with the initiation rite. He contacted the police, but was told to solve this “family
problem” himself or appeal to a local chief (who belonged to the Mboko). Id. at 125-
26.

       Mr. Johnson then moved to Lagos in southwestern Nigeria with financial
assistance from his church. However, within a few years, he claimed, the cult had
discovered his whereabouts. In May 1994, a member of the Mboko cult confronted
him outside his house and asked when he was coming for his initiation. Mr.
Johnson’s asylum application mentions only this one encounter, but he told the IJ
that the same man appeared again a month later, accompanied by another member
of the cult. Mr. Johnson testified that he told the men he was coming home for his
initiation, but instead he fled again, this time to Zimbabwe.

       For the next eight years, in this version of the story, Mr. Johnson lived in
Zimbabwe. In 1996, he accepted a supervisory position on a large farm, and the
following year he married a Zimbabwean school teacher. The couple later had a
son. Eventually, however, Zimbabwe also became dangerous. He testified that he
was harassed, and on one occasion beaten, by land-redistribution advocates who
believed that he sympathized with the wealthy, white landowners. In March 2002,
the owner of the farm where he worked was abducted and murdered. At that point,
No. 05-3301                                                                      Page 4

he decided to come to the United States. He first went to Mexico, where he spent
four weeks with one of his brothers before crossing into the United States.

        Mr. Johnson tried to corroborate his testimony with death certificates for his
father and brother stating that they died from “injur[ies] sustained during crisis,”
Id. at 281-82; letters from his sisters in Nigeria, written after he filed his asylum
application, that asserted that members of the Mboko continued to ask about him;
reports from Human Rights Watch on the violence between Muslims and Christians
in Jos in 2001; and a news story reporting the death of Mr. Johnson’s alleged former
employer in Zimbabwe. Later, after the IJ requested further corroboration, Mr.
Johnson submitted additional materials, including an article by a professor at the
University of Calabar in southeastern Nigeria that mentions a local deity called
Mboko. We note, however, that the article does little to support Mr. Johnson’s
testimony. First, it is unreliable as an authority because it contains no date or
volume number that could be used to verify its publication, and it cites no source for
its factual representations. Second, although it alludes to the basic themes of Mr.
Johnson’s testimony about the Mboko--first-born sons, castration, sacrificing the
heart of an infant--the article describes an entirely different relationship between
these factors. The article does not confirm that all first-born sons must join the cult
under penalty of castration; rather, it describes a tradition in which one among
them is chosen to serve as a sacrificial priest in a forest shrine. It does say that the
chosen one will be castrated if he refuses to serve, but Mr. Johnson does not contend
that he was chosen to be a priest. And the article states that the heart of an infant
is required as a sacrifice, if the chosen son refuses to serve; it does not mention any
initiation rite.


B. Agency Decisions

       After examining all of the foregoing evidence, the IJ concluded that Mr.
Johnson was ineligible for asylum under 8 U.S.C. § 1158(b)(2)(A)(vi) because, by
living and working in Zimbabwe for eight years and establishing his family there,
he had “firmly resettled” in that country. In the alternative the IJ found Mr.
Johnson not credible because of the multiple inconsistencies in his testimony. First,
the IJ noted the “marked difference” between the sworn statement Mr. Johnson
gave at the border and his later testimony at his asylum hearing with respect to the
crucial issues of (1) where he had been since 1988, (2) why he left Nigeria, and (3)
whether he feared being harmed on return. A.R. at 49. Second, the IJ observed
that Mr. Johnson’s testimony on direct examination that he was not present when
Muslims set fire to his house was inconsistent with his assertion on cross-
examination that he actually saw someone start the fire. Third, the IJ pointed out
that, at the hearing, Mr. Johnson testified he was visited twice by members of the
Mboko cult during his last months in Lagos, while in the statement appended to his
No. 05-3301                                                                     Page 5

asylum application he mentioned only one visit. The IJ went on to conclude that
Mr. Johnson failed to provide adequate corroboration of his testimony. Although
the IJ accepted the death certificates as evidence that Mr. Johnson’s father and
brother died in 1991, he held that Mr. Johnson failed to demonstrate they were
killed by Muslims on account of their religious beliefs. The IJ also accepted the
article from the professor at the University of Calabar as evidence that the Mboko
cult exists, but he concluded that Mr. Johnson failed to show he was likely to be
castrated for refusing to join the cult or that the police were unwilling or unable to
protect him. Because of his adverse credibility finding, the IJ also found that Mr.
Johnson did not meet his burden of proof for his claim to withholding of removal.

       The BIA, citing Diallo v. Ashcroft, 381 F.3d 687 (7th Cir. 2004), concluded
that the IJ erred in ruling that Mr. Johnson had firmly resettled in Zimbabwe. The
BIA nonetheless upheld the adverse credibility determination and thus affirmed the
denial of Mr. Johnson’s asylum application.


                                          II

                                    DISCUSSION

       Because the Government does not challenge the BIA’s ruling on firm
resettlement, we address only the question of credibility. The BIA recited several of
the reasons given by the IJ for his credibility determination, but still essentially
adopted the IJ’s decision. Accordingly, we review the IJ’s decision as if it were that
of the BIA. See Feto v. Gonzales, 433 F.3d 907, 911 (7th Cir. 2006).

       We shall uphold the adverse credibility determination if it is supported by
substantial evidence. Kllokoqi v. Gonzales, 439 F.3d 336, 341 (7th Cir. 2005). The
IJ’s decision is entitled to particular deference, as long as it is supported by
“specific, cogent reasons” with a “legitimate nexus to the finding.” Id. (internal
citations and quotation marks omitted); see Shtaro v. Gonzales, 435 F.3d 711, 715
(7th Cir. 2006). We may not reverse the IJ’s ruling unless the record compels a
different result. Balogun v. Ashcroft, 374 F.3d 492, 498 (7th Cir. 2004).

       Mr. Johnson contends that the adverse credibility determination lacks
cogency because, in his view, all of the inconsistencies the IJ identified are either
minor or immaterial to his claims. See Kllokoqi, 439 F.3d at 341-42 (holding that
adverse credibility determination cannot be supported by inconsistencies that do
not involve the heart of petitioner’s claim); Shtaro, 435 F.3d at 716 (refusing to
uphold adverse credibility determination where discrepancies were minor or easily
No. 05-3301                                                                     Page 6

explained).1 Mr. Johnson, first somewhat puzzlingly, argues that the IJ erred in
finding inconsistency based on his claim to be a United States citizen during his
first immigration inspection and his use of a fraudulent passport.2 These
arguments miss their mark because the IJ did not base his credibility
determination on either consideration. In fact, he did not even discuss the
relevance of the passport or the citizenship claim to his determination. As he
makes clear in his opinion, the only evidence from the time of entry upon which he
relied was Mr. Johnson’s sworn statement.

       There is no doubt that the IJ was within his rights to rely on the sworn
statement. An “airport interview” may support an adverse credibility
determination so long as it is reliable, see Jamal-Daoud v. Gonzales, 403 F.3d 918,
924 (7th Cir. 2005); Balogun, 374 F.3d at 504-05, and the record of the interview in
this case has all of the indicia of reliability we recognized as useful in Balogun, see
id. at 504-05 (citing Ramsameachire v. Ashcroft, 357 F.3d 169, 180 (2d Cir. 2004)).
The transcript of the interview at San Ysidro includes all of the questions Mr.
Johnson was asked as well as his answers. There is no reason to think that his past
experiences would cause him to mistrust the inspectors. There was no potential
error in translation because Mr. Johnson spoke English. Most important, Mr.
Johnson was asked three questions that were specifically designed to elicit
information relevant to an asylum claim. First, he was asked if he had any “fear or
concern about being returned” to his home country; next, he was asked if he would
“be harmed” if he was returned; finally, he was asked if he had anything further to
add to his statement. A.R. at 371. He said “no” to all three questions.

        The discrepancies between Mr. Johnson’s sworn statement at the border and
his later testimony are not immaterial. Even if they were immaterial, however, the
IJ still might permissibly draw a negative inference about his truthfulness because
“lying in a sworn statement is not irrelevant to credibility.” Balogun, 374 F.3d at
504. Mr. Johnson now concedes that he lied to the immigration officers, and the


      1
         Under the new standards enacted last May in the REAL ID Act of 2005, see
Pub. L. No. 109-13, 119 Stat. 231, inconsistencies no longer must “go[] to the heart of
the applicant’s claim,” id. at § 101(a)(3). Mr. Johnson, however, receives the benefit
of the old standard because the new credibility standards in this section apply only to
petitions for asylum made on or after May 11, 2005. See id. at § 101(h)(2). See also
Diallo v. Gonzales, 439 F.3d 764, 766 n.1 (7th Cir. 2006); Dawoud v. Gonzales, 424 F.3d
608, 613 (7th Cir. 2005).
      2
        Presumably, Mr. Johnson is referring to the passport he used to enter
Zimbabwe because there is no evidence that he used a passport to enter the United
States.
No. 05-3301                                                                     Page 7

only explanation he offers--that he thought he was still in Mexico--is frivolous given
that he was told he was speaking with officers of the United States and that the
statement he initialed is a form captioned with “U.S. Department of Immigration
and Naturalization Service.” A.R. at 369.

       Mr. Johnson also criticizes the IJ’s finding that he testified inconsistently
about whether he saw the purported attack on his father’s house. He does not
explain, however, how we can reconcile his testimony on direct examination that he
was not present during the attack with his insistence on cross-examination that he
actually saw the Muslims set fire to his father’s house. These two accounts are, as
the IJ noted, inconsistent.

       Mr. Johnson next contends that the number of times he was visited by the
Mboko in Lagos is “not material” to his asylum claim, but he makes no attempt to
explain why. His testimony that there was a second visit may not be necessary to
his asylum claim, but, given his failure to mention a second visit in his counseled
asylum application, the IJ did not unreasonably view the allegation as an on-the-
spot invention to enhance his claim that the Mboko were aggressively targeting
him. We cannot say that the IJ erred in finding this discrepancy material.

       Mr. Johnson further argues that the IJ erred in requiring corroboration of his
testimony, but there is no room for dispute about the appropriateness of the IJ’s
asking for corroboration when the petitioner’s credibility is in doubt, as it was here.
See Dawoud v. Gonzales, 424 F.3d 608, 613 (7th Cir. 2005). Mr. Johnson proposes
that he should be excused from corroborating his testimony, at least with respect to
the Mboko, because “testimony regarding the activities of a secret cult is not subject
to verification.” Appellant’s Br. at 15. However, the IJ did not require him to
corroborate testimony about a secret ritual or some unique experience he had. The
IJ was looking for the sort of evidence that would have been public knowledge had it
existed: evidence that infants were killed for their hearts or that first-born sons who
refused to join the cult were castrated.

        There is also a more fundamental problem in that Mr. Johnson’s purported
fear lacks any visible source or cause. He testified that he feared the Mboko would
castrate him, but he never offered any explanation for that fear. When the
government’s counsel asked how many people had been castrated for refusing to
join the cult, Mr. Johnson mentioned that his sister told him of one castration in the
village where his mother lived. But that castration occurred only a year before his
asylum hearing. Even if the account is true, it could not justify his flight from
Nigeria in 1994. There is no evidence to suggest that anyone who lived outside the
village was ever castrated. We note that Mr. Johnson’s father, despite his defiance
of the cult, was never castrated, nor was Mr. Johnson’s older brother, who was a
“first-born son” before he was killed in an industrial accident. Under these
No. 05-3301                                                                    Page 8

circumstances, the IJ did not err in requiring some corroboration of Mr. Johnson’s
fear of the Mboko.

       Finally, Mr. Johnson argues that, under our decision in Georgis v. Ashcroft,
328 F.3d 962 (7th Cir. 2003), it was impermissible for the IJ to fault him for failing
to provide corroboration of his claims about the Mboko because the IJ “refused to
consider” his evidence, namely the article from the professor from the University of
Calabar. But this argument is mistaken on two grounds. First, Georgis forbids the
IJ to count a failure to corroborate only where the evidence demanded was excluded
because it was not authenticated. See Georgis, 328 F.3d at 969. Here, the IJ did
not reject the article from the University of Calabar because of a lack of
authentication, so Georgis has no application. Second, the IJ did not “refuse to
consider” the article. As he explains in his opinion, he simply found it inadequate to
corroborate Mr. Johnson’s testimony. For the reasons we gave when we noted the
submission of the article, we find no fault with that determination.


                                    Conclusion

      For the foregoing reasons, we deny the petition for review.

                                                                PETITION DENIED